        IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NEW YORK
                 BUFFALO DIVISION



Carlanda D. Meadors, an
individual, et al.,                       Case No. 1:21—cv-982-JLS

       Plaintiffs,

 vs.                                              Declaration of
                                                  Bryan L. Sells
Erie County Board of
Elections, et al.,

       Defendants,

and

India Walton, an individual,

       Defendant-Intervenor.




       1.       My name is Bryan Sells. I am the attorney for the plaintiffs

in this case.
      2.    I have personal knowledge of the matters stated in this

declaration. I am over the age of 18 years and am competent to make

this declaration.

      3.    I submit this declaration in support of the plaintiffs’ motion

for an extension of time within which to file a motion for attorney’s fees.

      4.    I contacted counsel for the defendants and for the defendant-

intervenor by email this morning to determine whether their clients

would consent to a 30-day extension of the deadline for filing a fee

motion in this case.

      5.    Mr. Toth responded that his clients would consent.

      6.    Mr. Cooney responded by email asking whether the

plaintiffs would be seeking fees against his client. I responded. After a

few emails on that subject, Mr. Cooney did not indicate whether his

client would consent or oppose this motion. As of the time of this filing, I

have received no further response.




                                     2
     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury

that the foregoing is true and correct. Executed on September 13, 2021.



                                   /s/ Bryan L. Sells
                                   Bryan L. Sells
                                   Atlanta, Georgia




                                   3
